DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/11/2020 after final rejection of 8/25/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered. The Office action on currently pending claims 1-7, 9-16, and 18-20 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9-16, and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/7, 012, 807 to Chu et al. (hereafter “Chu”, of record). 
Regarding claim 1, 2, and 14, Chu disclosed (Fig. 4A, 4B, 5) a system comprising: an electronic device (200, 210, 510, 515) including at least one electronic component (e.g., I/O expansion cards (200), processor (510), etc., [the expansion cards (200) inherently contain electronic components]), wherein the electronic device is a removable expansion card (200) within a computer node (100, 400), and a heat-transfer conduit (525, 530) including a first end (connected to (520)) and a second end (530), the first end being positioned to receive heat (directly or indirectly) from the at least one electronic component (i.e., from the electronic component(s) of the I/O expansion card(s) (200), processor (510), etc.), and wherein the heat-transfer conduit (525, 530) is configured to conduct heat from the first end to the second end (530), and wherein the second end comprises an exposed outside surface (334); and a cold plate assembly (540, 550, 560) including a cold plate (540) and a mechanism (550, 560) configured to permit movement of the cold plate between a first position and a second position, wherein at the first position the cold plate (540) substantially directly contacts the exposed outside surface (334) of the second end (530) of the heat-transfer conduit (525, 530) for receipt of heat by the cold plate (540) from the heat-transfer conduit (525, 530) at the second end (530) (Fig. 5), and wherein at the second position the cold plate (540) is apart from the exposed outside surface (334) of the second end (530) of the heat-transfer conduit (525, 530), (i.e., when the drawer 
Regarding claims 3, 4, and 15, Chu disclosed that the cold plate assembly comprises a coiled spring resilient member (550) configured to bias the cold plate (540) in the direction of the first position (Fig. 5).
Regarding claims 5 and 16, Chu disclosed that the electronic device further comprises a heat sink (520) configured to receive heat from the at least one electronic component (510), wherein the first end is attached to, and configured to receive heat from, the heat sink (Fig. 5).
Regarding claim 11, Chu disclosed that a fluid conduit (545) passes through the cold plate (540), (Fig. 5).
Regarding claims 9, 10, 18, and 19, Chu disclosed that  the fluid conduit includes a fluid inlet (442) for receipt of fluid and connected to a fluid source (inherently present)  and a fluid outlet (444) for exit of fluid (Fig. 4A).
Regarding claims 12 and 20, Chu disclosed that  the fluid conduit (540) is made of flexible material (inherently, in order to allow the cold plate (540) to move upon compression of springs (550)), wherein the fluid conduit is flexible such that it moves along with the cold plate (540) between the first position and the second position (Fig. 5).
Regarding claims 7 and 13, Chu disclosed a bracket that attached the electronic device to a server shuttle (500) and secures the second end (530) to the electronic device such that a portion of the second end (530) is exposed outside of the bracket for contact with the cold plate (540) (see annotated Fig. 5 below). 
                                                                                                                   
    PNG
    media_image1.png
    494
    1120
    media_image1.png
    Greyscale

Examiner’s Note: regarding method claims 14-16 and 18-20, since there are no specific method steps being claimed, just a general process of assembling of the device (i.e., providing each element, connecting, moving, etc.), the fact that the structure of the device of the present invention is anticipated by Chu means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claim are inherently necessitated by the structure of Chu.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Applicant contends that, allegedly, “[w]hile the electronics modules may include expansion cards as indicated by the Examiner, Chu teaches how to remove heat from the electronics drawer as a whole and not from the individual modules themselves. In fact, Chu actually teaches away from removing heat specifically from individual electronics modules, such 
In response, the Office directs the Applicant’s attention to the fact that aforementioned Applicant’s arguments are not commensurate with the actual scopes of the independent claims 1 and 14. Claims 1 and 14 continue to read on the apparatus of Chu as explained above in the body of the rejection above. The claims do not recite “how to remove heat from individual modules, such as expansion cards”. The claims just broadly state that “the first end (of the heat transfer conduit)  being positioned to receive heat from the at least one electronic component” (of the removable expansion card electronic device). The claims 1 and 14 do not specify that said “first end” being positioned to directly (or individually) receive heat from the at least one electronic component, or that said “first end” being positioned adjacent (mounted on) said electronic component, but instead recite just broad limitations “to receive heat”, which encompass indirect reception of heat. As can be clearly seen o Fig. 5 of Chu, said “first end” (connected to (520)) of the heat transfer conduit (525, 530) is receiving heat from the electronic component (510) and also from the electronic component(s)  of the expansion card(s) (200) (at least indirectly, e.g., via housing / chassis, ambient air, etc.). 
Claims 1 and 14 are broader than argued and continue to read on the apparatus of Chu as 

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835